 fASSOCIATED MUSICIANS OF GREATERN.Y., LOCAL 802365AssociatedMusicians of GreaterNew York, Local802,AFM, AFL-CIOandFrankMillerandLawrence ArthurandHerbert BassJosephCarroll d/b/a Joe Carroll OrchestrasandFrankMillerandHerbertBass.Cases2-C B-4489-1,2-CB-4494,2-CB-4489-2,2-CB-4489-3,2-C B-4495,2-CA- 11264,and2-CA- 11265June 3, 1969DECISION AND ORDERBY MEMBERSFANNING, JI-NKINS, ANDZAGORIAOn May 29, 1968, Trial Examiner Boyd LeedomissuedhisDecision in the above-entitled case,finding that the Respondents had engaged in theunfair labor practices alleged in the complaint andrecommending that they cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. Thereafter,theRespondents filed exceptions to the Decision.The General Counsel filed certain exceptions and asupporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in the case. For the followingreasons,we shall dismiss the complaint in itsentirety.1.JURISDICTIONJoseph P. Carroll is the sole owner of a businessenterprise known as Joe Carroll Orchestras, which isengaged in furnishing orchestras andmusicialentertainment to various individuals and commercialclients in and outside of the State of New York.Undisputed evidence reveals that during calendar1966, Joe Carroll Orchestras had gross revenues of$243,064.The record further establishes that overhalf of these revenues were nonretail in nature, inthat they were received from Carroll's corporate andinstitutional customers, who in turn passed the costof Carroll's services on to their customers, and whowere, therefore, not the ultimate consumers of hisservices.Finally, it was stipulated that revenue inthe amo unt of $51,635 was received directly fromout-of-State;ofthisamount,countryclubspurchased $34,405 and private individuals $17,230.Board precedent makes it clear that Carroll, beingengaged in both retail and nonretail operations, issubject to the jurisdiction of the Board if he meetseither the retail or the nonretail monetary standard.'In view of the fact that over $50,000 was deriveddirectly from out-of-State,we shall exercise ourjurisdiction in this case.'In agreement with the Trial Examiner, weRespondent Union'scontention that we should notexercisejurisdictionbecausetheEmployer'sout-of-State nonretail revenues totaled only$34,405.Forpurposesofcalculatingthe jurisdictionalamount where an employer engaged in both retailand nonretail activity does more thana de minimisamount of nonretail interstate business,we combineinterstate retail as well as interstate nonretail sales.'11.THE ALLEGED UNFAIR LABORPRACTICESThe facts, which are essentially undisputed, maybe summarized as follows: Joseph Carroll is a"society orchestra" leader who provides musicalentertainmentforcommercialandindustrialorganizations, for society functions, at charity balls,and for college and prep school events. Carrollnegotiates contracts with customers to provide aspecified number ofmusiciansat a given place anddate. Once the number of musicals for a given eventis fixed, the musicians are contacted by telephone byEdward Cardelli, the "contractor," or hiring agent,fortheEmployer.Cardelli is also the "firstconductor" for the employer, which means that heacts as orchestra leader forengagementsatwhichJoseph Carroll is not personally present.For purposes of hiring musicians, the Employermaintainsa list of players who have, in the past,performed in his orchestras. Some 15 or 20 of themusicians on the list are on the Employer's "firststring",whichmeans that the Employer willgenerally contact them first and exhaust the "firststring"beforecontactingany"second string"musicians.FrankMiller,LawrenceArthur,andHerbertBass,thealleged discriminatees, are all"first string"musiciansand have been playing forthe Employer for 20, 5, and 12 years respectively.Some 8 to 10 months prior to March 6, 1967, theEmployer entered a contract to perform before theNationalAssociationof Purchasing Agents andPublic Utilities' Buyers Club in the Starlight Roomof the Waldorf-Astoria Hotel in New York City. A12-man orchestra was specified. Miller, Arthur, andBass,allmembers of the Respondent. Union, wereengaged for this event several weeks prior to March6.On January 10, 1967, Arthur was expelled fromthe Union; on February 2, Miller was expelled, andonMarch 2, Bass was expelled. All three of theseexpulsions were bottomed on violations of articleIV, section l(H)(M) and (U), of the bylaws of Local802. In pertinent part, these provisions make it aviolation of the bylaws for any member to perform'Chicago Federation of Musicians.Local 10.American Federation ofMusicians.153 NLRB 68, 76.'Ibid.'Cf.Appliance Supply Company,127 NLRB 319, 320.176 NLRB No. 46 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith an organization in which a nonmember plays.or to perform with a member of his local who is notin good standing.On the morning of March 6,Cardelli received atelephone call from John Anelli, the pianist engagedforthatevening'sWaldorf-Astoria performance.Anelli indicated that he would not perform theWaldorf-Astoriaengagementbecauseofthenonmembership statusofMiller,Arthur,and Bassand the bylaw provision.At RespondentCarroll'sinstance,Cardelli called Charles Solinger, chairmanof the trial board of Local 802,todiscuss theproblem.Solinger told Cardelli that the bylaw spokefor itself and that he,Cardelli,should be guidedaccordingly.WhenCardellireportedthisconversation to Carroll,Carrollwas not satisfiedwith the answer and ordered Cardelli to phoneagain.During the second call,Carrolllistened on atelephoneextensionandagainSolingermadesubstantiallythe same statement.When Cardelliinsistedon a fuller statement,Solinger putMaxArons,president of the Local,on the telephone.According to dndisputed testimony Arons said:You are familiar with the bylaw. The bylawspeaks for itself.It is perfectly all right for thosethree nonmembersto play, but if they play andyou play with them,the union members,the othermembers of the union and you will be brought upon charges.Cardelli then told Carroll that he would not playtheMarch 6 engagement with the nonmembers.CarrollthereuponinstructedCardellitofindreplacements for Miller,Arthur,and Bass, and senttelegrams to the latter individuals explaining why hewas replacing them.The Employer had another engagement scheduledforMarch 16, 1967,also for the Starlight Room oftheWaldorf-Astoria Hotel.According to Cardelli,when Cardelli reported the list of musicians for thatengagementtoCyMarsden,aunion delegate.Marsden remindedCardelli thatMiller and Bass,who were to play on March 16, were still on theexpelled list.When Cardelli notified Carroll of thisdevelopment,CarrollcontactedMarsden, tellinghim that he,Carroll,intended to use Miller andBass,and requestingMarsden to look into thematter. After a short time, Marsden phoned Carrollto say:Iwas told by Mr. Arons that it's all right if thosetwo men play that engagement, but all the unionthemembers of the union in good standing inthe union will be brought up on charges followingthe engagement.On completionof this call,CarollinstructedCardelli to hire replacements for Miller and Bass.The record reveals that Carroll had kept Millerand Bass on his books for the March 16 engagementbecause a stay of the expulsion of these musicianswas expected from day to day, and was actuallygranted onMarch 17.BetweenMarch 17 andapproximately July 10, 1967, when the expulsionswere madefinal.Miller, Arthur, and Bass continuedtheiremployment with Carroll.After July 10,Miller,Arthur,and Bass playedforCarroll onlyoutside thejurisdiction of Local 802, plus certainlocationswithin its jurisdiction where a Local 802delegatedoes not appear.Upon duly filed charges and a consolidatedcomplaint issuedby the General Counsel of theBoard,the Trial Examiner found on the above factsthattheRespondentUnion had violated Section8(b)(2) and (I)(A), and the Respondent Employer,Section8(a)(3) and (1) of the Act. In its exceptions,RespondentUnionchallengesthefindingsof aviolation of Section 8(b)(2) and 8(b)(1)(A), relyingonDon Glasserv.N.L.R.B.'The Employer exceptsto the TrialExaminer'sfinding of a violation ofSection8(a)(3)and (1) of the Act, apparentlyrenewing before usthe argument made before theTrialExaminer that "out of deference to thethus-validated unionbylaw (the Employer) should . ..be allowedto protecthis businessand his unionmemberemployees . . . by dismissing from hisorchestra the very sidemen againstwhom the unionbylaws effectuate discrimination."The bylaw provisions which were the subject ofconversation betweenCarroll and Cardelli, on theone hand,and Solinger,Aron, and Marsden, on theother, werearticle IV,section 1(H) and (U) of thebylaws of Local 802. They provide that it is aviolationof the bylaws and detrimental to thewelfare of the Local for anymemberto (1) performwith an organizationconducted by a nonmember, orinwhich a nonmemberplays; (2) engage or performwithamemberof the Local who is not in goodstanding.Itisclearthat thesebylaw provisions,insofaras they prohibit a member of the union fromplayingwith anonmember,are rules prescribed by alabor organizationwith respect to the acquisition orretentionofmembership; and to that extent areprotected by the proviso of Section 8(b)(l)(A).' Thebylaw in issueinDon Glasseris the identical bylawbeforeus here.Given the validity of the bylaw, the questionwhich the Union'sallegedviolationofSection8(bx2) of the Act turns is whether its officialscausedorattemptedtocause theEmployer todiscriminate against his nonunionemployees when,in responseto the Employer's direct andinsistentquestioning,they stated that the Union would infact do what it hadan undisputedright to doenforce itsbylaw.InDon Glasserthecourtdescribed,we believeproperly, the kind of evidencenecessaryto establish a violation of Section 8(b)(2):However,inorder for union conduct to violateSection8(b)(2), as opposed to Section 8(b)(l)(A),theremustbe somedirectapproach to the'395 F.2d 401 (C.A. 2), enfg.the Board'sOrder inAmerican Federationof Musicians,165 NLRB No. 110.'/bid. ASSOCIATED MUSICIANS OF GREATER N.Y., LOCAL 802367employer, or someconductaimed at him,for thepurpose of causing the employer to discriminateby implementing the union bylaw through hishiring practices or otherwise . . . undoubtedly,petitioners as union members have been acutelyawareof the bylaw's existence and of therigorousnessofenforcementwithintheFederation.However, on the present record, theBoard was free to find that Petitioners have notshown any pattern of action by the Federationaimed at them as employers. [Emphasis supplied.]We do not believe that the evidence supports afinding that the union officials in this case made a"direct approach" to the Employer to bring thebylaw to his attention, or that union officials madeany affirmative effort to cause the Employer todiscriminate.When Carroll became aware of thefactthatAnelliwould not play in the sameorchestra with Miller, Arthur,and Bass,he initiateda series of telephone calls to Union officials todetermine if he would be able to meet thatevening'sengagement. In response to Carroll'spersistenttelephone questioning, theUnion gave responseswhich did not add anything to Anelli's statementsand which did not indicate to Carroll that the Unionwas in any way concerned with whether Carrollutilized the services of Miller, Arthur, and Bass. TheUnion did no more than repeat what Carroll alreadyknew, namely, that the bylaw existed, and confirmwhat he must have suspected, namely, that noexception would be made in favor of members whoplayed withMiller,Arthur,and Bass.We find inthisno direct approach by the Union to theEmployer, no conduct or pattern of action directedtowards causing him to change his hiring policies,and accordingly. we shall dismiss the Section 8(b)(2)and (1)(A) charges.We now reach the question of whether Carroll'sconduct constituted a violation of Section 8(a)(3).Upon careful evaluation of all the competingconsiderationshere,we conclude that no suchviolationhasoccurred,and shall dismiss thecharges.The operative effect of the bylaw on unionmembers in the locality in which this case arose issuch that they will not knowingly contract to playan engagementwith nonunionmusicians.For theemployer this means that once he has engaged oneunionmusician for any evening, he must hire unionmusiciansfortheremainingpositionsintheorchestra if he is to receive the services of the firstmusician for which he contracted; conversely, if thefirstmusicianengaged is nonunion,he will find itimpossible to fill out the orchestra with unionmusicians.Thus,whenCarroll engagedMiller,Arthur,Bass,and the remaining members of theorchestra for the March 6 and 16 engagements, bothCarroll and the musicians could reasonably viewtheirhiringagreement as containingan impliedcondition that nothing would occur prior to the timeof performance which would alter theall-unioncharacter of the orchestra. This assumption was in asense part and parcel of the consideration promptingCarroll and the musicians to enter into contracts ofhireforthespecifiedperformances.Due tocircumstances unforseen by Carroll, at least, theorchestra as originally constituted became unable toperform. The changed situation was not caused byany action of Carroll; it was caused by events notonly beyond his power and control but which werewithin the power and control of the musicians andtheirunion.These eventsthe expulsion of Miller,Arthur, and Bassmade it impossible for eitherCarroll or themusiciansto fulfill their contractswith each other in accordance with the originalunderstanding. In the law of contracts, the wellestablished doctrine of impossibility of performancerelievesan obligor of his contractual liability ifunforeseencircumstancesrenderperformanceimpossible. Although this is not a contract question,we are- persuaded that the law of labor relationsshould provide an employer with some equivalentmeasure of flexibility in such extreme and unusualcircumstances as are presented here.' Thus,'becauseof the failure of Miller, Arthur,and Bassto retaingood standing in the Union, Carroll was placed inthepositionofhaving to adopt one of twoalternative courses of conduct: he would have to findreplacements either for Miller, Arthur,and Bass, orforAnelli,Cardelli,and, in allprobability, theremainder of the complement. Carroll chose theformer alternative; there is no showing that theother course was, as a practical matter, open tohim.We areunwillingto hold on these facts that hisconduct violated the Act.The instant case isdistinguishable from those situations in which theemployer himself was improperly motivated or inwhich he acquiesced in an improper course of actioninitiated by a collective-bargainingrepresentative orunionhiringhall.'Thus,theEmployer'spredicament resulted, independently of any impropermotiveorunlawfulunionpressure,from theoperation of a bylaw provision which both theBoard and the courts have found to be protected bythe proviso of Section 8(b)(IXA).For thesereasons,we shall dismiss the Section8(a)(l) and (3) charges.ORDERIt is hereby ordered that the complaint be, and ithereby is. dismissed.'CompareN.L.R.B.v.ZoeChemical Co..406 F.2d 399(C.A. 2).'E.g.,BrunswickBdke-Colknder Co..131NLRB 156, supplementalsubnom.BrunswickCorp..135 NLRB 574, enfd.318 F.2d 419(C.A. 3).TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEBOYD LEEDOM, Trial Examiner: These consolidatedcases were tried in New York City on January 10 and 11, 368DECISIONSOF NATIONALLABOR RELATIONS BOARD1968.The various charges in the case were all made inMarch 1967, and an order consolidating the cases basedon the charges, together with a consolidated complaint,issuedon November 30, 1967. This complaint and theanswers of the Respondents, the Union named above, andof Joe Carroll, the employer, raise thequestionswhetherCarroll dischargedthreemusicians,the Charging PartiesFrankMiller,Lawrence Arthur, and HerbertBass, andhas sincerefused to reemploy them, because they hadbeen expelled from membership by the Respondent Union,and at the time of such discharges were no longermembers thereof, and thereby violated Section 8(a)(3) and(1) of the National LaborManagementRelations Act, asamended; and whether the Union caused or attempted tocause Carroll to thus discriminateagainst these musiciansin violationof Section 8(b)(2) and (IXA) of the said Act.Itisadmitted that the three employees wereexpelledfrommembership in the Union forviolationofbylawprovisionsandwerealsodischarged by Carroll.Joe Carroll, as he stated it, is a "so-called societyorchestra leader."He has been engaged in thisbusiness for many years operating principally in thearea of New York City and within the jurisdictionof the Union. In this enterprise he engagedmusicians and other entertainers for the purpose offurnishingmusicandotherentertainmentforindividualand corporate clients.Orchestras andbands constituted by him varyin size.If there areeight or fewer pieces Carroll himself not only leadsthe orchestra but often plays an instrument. If themusical group organized for a given event is largerthan eight pieces, Carroll usually if not alwaysdirects only and plays no instrument.The basic problem that has produced this andsimilar litigation is whether certain bylaw provisionsoftheLocalUnion,Respondenthereinprovisionsprohibitingunionmembersfromperformingwithorunderthedirectionofnonmembersareused to cause a band ororchestra leader employer to discriminate againstemployed musicians in violation of Section 8(a)(3)of the Act; and the Union in violation of 8(b)(2).The trial in this proceeding gave every indication ofa continuing feud between these participants.Iconclude that both RespondentstheUnionand the Employer - violated the Act essentially asalleged in the complaint.FINDINGSOF FACT AND CONCLUSIONS OF LAW1.THE EMPLOYERAND THE LABOR ORGANIZATIONJurdisdictionRespondent Union contends the Board has nojurisdictionover this proceeding; but inChicagoFederation of Musicians, Local 10,153NLRB 68,- a case that seems to be on all fours with theinstant case on the jurisdiction issueitwas heldthataband and orchestra leader such as JoeCarroll, is an employer within the meaning of theAct. I find that Carroll is an "employer" in thisproceeding, for all the reasons stated in the decisionof Trial Examiner Harold X. Summers in theChicagocasecited; and on the authority ofthe othercourt decisions and Board noted by him in that case.There is no real contention as to Carroll's status asan employer.Itfollows that the Board's jurisdiction over thisproceeding, under its jurisdictional standards, thendepends on the "commerce figures" of Joe Carrollinhis"single,engagement"and"steadyengagement" activity, on which jurisdiction waspredicated in the cited case. Again on the authorityof theChicagodecision I find and conclude thatCarroll,withinthemeaningoftheBoard'sjurisdictional standards, is engaged in both retailand nonretail activity.From undisputed evidence I find that Carroll'sgross revenue for the relevant year of 1966 was$243,064, over half of which accrued through his"nonretail" operations - nonretail in the sense thatthis half of his receipts came from corporation andinstitutionalcustomerswithCarroll'sservicesultimatelybenefitingthecustomersofsuchcorporations and institutions.The balance of hisgross revenues came from individuals such as"fathers of the bride" or other persons arrangingpuresocialevents,and thus from his retailoperations in that the music was not procured orused in a business operation, forcustomersofCarroll's customers. The evidence also reveals and Ifind that more than $50,000 of Carroll's revenuecame directly to him from out of New York forengagements served by his musical organizationsoutside the state.Inasmuch as an employer engaged in both retailand nonretail operations comes within the Board'sjurisdiction if he meets the standard applying toeither a retail or nonretail operation, and inasmuchas revenues of $50,000, received directly fromout-of-state,meets the nonretail standard, the Boardhas jurisdiction over Carroll's enterprise.SiemonsMailing Service,122NLRB 81. It is interesting tonote that inArthur v.AssociatedMusicians ofGreater New York, Local 802,67 LRRM 2439 acase involving the parties in the instant case andessentially the same dispute, a footnote indicatesthat "Joe Carroll Orchestras" comes well within theBoards's jurisdiction "guidelines."Irejectas lacking in merit the RespondentUnion'sargument that the Board should notexercise jurisdiction overCarroll because all hisrevenuefortherelevantyear,exceptingapproximately $30,000, was for social engagementsand not from sales to persons in the business ofproviding or selling musical service as part of theircommercialactivity.By this argument, as Iunderstand it, this Respondent seeks to impose acondition wholly foreign to the Board's jurisdictionalstandards. In asserting jurisdiction in previous cases ASSOCIATED MUSICIANS OF GREATERN.Y., LOCAL 802over a music enterprise such as the one here dealtwith, the Board treats the business essentially as aservice organization.Any holding finding merit inthisRespondent's argument that all revenue shouldbeexcludedfromCarroll'scommerce figuresbecausetheserviceswere rendered at socialfunctions, would be in effect to eliminate from thecommerce figures involved in all jurisdictiondeterminations, revenue from goods and servicesproviding entertainment only, but this would be inconflict with the Board's cases where jurisdiction isasserted in the entertainment field. Novel though itmay be, this contention is not sufficiently substantialtoundermine the Board's consistent assertion ofjurisdiction over a period of years in several fieldswhere entertainment is the principal ingredient ofthe commerce involved.Thus I find and conclude that Joe Carroll doingbusiness as Joe Carroll Orchestras is engaged incommerce within the meaning of the Act and asmeasured by the Board's jurisdiction standards; andthereforethatthisproceeding iswithinthejurisdiction of the Board.II.THE UNFAIRLABORPRACTICESA. The 8(6X2) ViolationEdward Cardelli, Carroll's "contractor," that is hishiring agent and supervisor within the meaning of the Act,as I find and conclude, had employed, in behalf ofCarroll,musiciansFrankMiller,Lawrence Arthur andHerbertBass to play in one of Carroll'smusicalorganizations being organized weeks in advance for anengagementat theWaldorf Astoria Hotel in New YorkCity, on March 6, 1967. At the time they were engaged byCardelli these threemusicians, theCharging Partiesherein, were members of the Union; but subsequently, andprior to March 6, they were expelled for violating articleIV, sections 1 (H, M and U), of the bylaws of Local 802.These provisions make it a violation of the bylaws, anddetrimental to the welfare of the Local, for any memberto (1) perform with an organization conducted by anonmember or in which a nonmember plays; (2) engagingor assisting in the engagingof any musician who is not amember of the Local; and (3)engagingor performing witha member of the Local who is not in good standing.Just prior to the March6 engagement,John Anelli, thepiano player engaged for theWaldorf Astoria event,calledCardelli on the telephone and advised him he hadheard thatMiller,Bass,andArthur were no longermembers of the Union and he, Anelli would not keep theengagementbecause of the bylaw provisions. CardellicalledCharles Solinger, a member of the Union's trialboard, about the problem and was told by Solinger that"the By-laws speak for themselves." Cardelli reported thisdevelopment to Carroll who asked Cardelli to call theUnion again for a fuller statement.Duringthe second callCarroll listened on a telephone extensionand againSolingermade substantiallythe same statement,that isthat the bylaws were clear and that Cardelli "should beguided accordingly." Cardelli asked for a fuller statementand Solinger got Max Arons, president of the Local, onthetelephone.Arons said according to undisputedtestimony:369You are familar with the bylaw. The bylaw speaks foritself.Itisperfectlyallrightforthosethreenon-members to play, but if they play and you playwith them, the union members, the other members ofthe Union and you will be brought up on charges.Carroll then, on being advised by Cardelli that hewould not work the March 6 engagement with nonunionmembers because of the bylaw provisions and the attitudeof the Union in connection therewith, and Carroll alreadyhavingknowledge thatAnelliwould not keep theengagement for the same reasons,sent telegrams to Bass,Miller,and Arthuradvisingthem that they would not beused for further engagements including that of March 6,and setting forth as the reason for their termination, thebylaw provisions and the attitude of the Union, and thefact that union members would not play with them.These three musicians did not play the engagement; butbecause Carroll believed that the expulsion of the threewas going to be stayed he had kept them on the list ofmusicians for a March 16 engagement. Prior to playingthis date, Cardelli reported the list of the musicians to CyMarsden, union delegate and was advised by MarsdenthatMillerand Basswere still on the expelled list.Cardelli advised Carroll who then telephoned Marsdenstating that he intended to use these men even thoughexpelled and that he wished Marsden would check into thematter.Marsden then called Carroll advising him thatArons had told him it was all right to use the two menbut that all the union members in good standing would be"brought up" on charges if they kept the engagement withthe two musicianssubject to the dispute.The Board has held that a union insofar as it maintainsand enforces bylaws which discipline members for workingwith nonmembers is not engaging in any unfair laborpracticeswithin themeaning of the Act.AmericanFederation of Musicans of the United States and Canada,AFL-CIO,165NLRB No. 110. Respondent argues that"the act of the union official expressing the intention ofinvoking such bylaws, in face of an impending violationthereof, cannot be convertedinto an illegalact if thebylaws themselves are legal." While I reject this argumentand find the Union in violation because of the statementsof union representatives hereinbefore set forth, there is adegreeofplausibilityinRespondent'scontention.NotwithstandingsuchplausibilityasRespondent'sargumentmay have, it and the conduct which theRespondent Union seeks to justify by the argument, seemto be subject to the same objection and invalidity as thatmade by Respondent Employer in his contention that theEmployer "out of deference to the thus-validated unionbylaw should . . . be allowed to protect his business andhis union member-employees . . . by dismissing from hisorchestra the very side men against whom the unionbylaws effectuate discrimination," an argument which Ialso reject as hereafter appears.As to the Respondent Union such bylaw provisionsmay be valid, as the Board has held, so long as they relateto the internal affairs of the Union; but they cannot beused as weapons against a member in his employment,through his employer. As to the Respondent Employer, heseeks to transport over into his relationship with anemployee, a matter foreign to the relationship and validonly insofar as it relates to the Union's conduct respectingits own members as members. Even so there is a degree ofplausibility in Respondent Employer's argument for if theUnionmay discipline itsmembers for working withnonmembers it does seem somewhat reasonable, as 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent Employer argues,that he should be able toprotect both his business and his union-member employeesbydismissingfrom his organizations the nonunionemployeeswhose continued employment will provedecidedly disruptive.The crux of this decision as to the union violationalleged is whether union officials can call attention to avalid bylaw,as they did it,in this case,to an offendingmember'semployer.Ireach the conclusion that thiscannot be done without violating the Act through a veryliteral interpretation of the language of Section 8(b)(2).Quoting it so that the language may be directly related tothe union conduct,the section in relevant part providesthat it is "an unfair labor practice for a labor organizationor its agents- . . . (2) to cause or attempt to cause anemployer to discriminate against an employee. . .withrespect to whom membership in such organization hasbeen denied... "Whatever else may be said about theconclusion that the union officials violated the Act, itseems very clear that they caused Carroll to discharge thethree nonmember musicians by the references to the bylawprovisions and the statement to his contracting employeeCardelli(relayed to Carroll)that if he violated the bylawprovisions,charges would be filed against him.This union conduct could not reasonably be expected toproduce any other result than the discharges;for Carrollwas confronted with the assurance that his mainstayemployee Cardelli would not direct the orchestra for theMarch 6 engagement,and that the piano player engagedwould not perform;and the strong likelihood that the restof the organization,allunionmembers except for thethreeCharging Parties, would not assume the risk ofappearing with the nonunion musicians.If this interpretation of the statute seems excessivelyliteral,the choice is deliberate and preferable to runningthe risk of error in an opposite holding that wouldoverlook the realities of the actual result effected by theunion official'swords;and that would in addition tend toread into relatively simple language a meaning that is notthere.For the statute grants the Union no immunity fromviolationforcausingdiscriminatorydischargeof anemployee even though the union conduct producing thedischarge seems somewhat reasonable or logical.This ruling leaves unanswered the question what unionofficials should do or say in the precise situation this casepresents.For the purposes of this Decision,however, it isenough to say that what was said and done here causedthe Employer to discriminate against his employees; andthat in any such situation as this one,the Union acts andspeaks at its peril with respect to the employer-employeerelationship existing between its offending member and hisemployer.For the reasons set forth above I find and conclude thatthe Respondent Union herein violated Section 8(b)(2) and8(bXIXA) of theAct. Insupport of his position that theUnion conduct constituted a violation,theGeneralCounsel relies on these cases among others:Local 1332,InternationalLongshoremen'sAssociation,AFL-CIO,1471;ChiefFreightLinesCompany,111NLRB 22;InternationalUnion of Operating Engineers,Local 478,162NLRB 112;andNorthwesternMontana DistrictCouncil of Carpenters Union,126 NLRB 889. These casessupport in some measure this finding of the 8(bX2)violation.B.The 8(a%3) ViolationThe evidence clearly reveals,RespondentCarrollreadily admits,and I find and conclude that he dischargedand refused to reemploy the three musicians Bass,Miller,and Arthurfor the reasonthat theywere not members ingood standing of Respondent Union. His conduct,notwithstandingany and all attendant circumstances,constitutes a violation of Section 8(a)(3) and(1) of theAct; and Iso find and conclude.As previously indicated I reject,ashavingnosubstantialmerit,the argument presented by RespondentCarroll that in view of the validity of the bylaw provisionsunder which the three employees had been expelled fromthe Union and under which the Union made it clear theywould proceed against its other members if they violatedthe provisions,he,Carroll,should be entitled under thelaw to take the reasonable action of dismissing theemployees who were not members of the Union,therebyrelieving himself from the difficult dilemma in which theircontinued employment thrust upon him. The law makesno provision for any such legal self-help by an employerat the expense of his employees.The bylaw provisions inquestionhavebeenheldvalidonlyasintraunionregulationsbetween the Union and its members. They arewhollyunrelated,ashereinbeforestated,totherelationshipof the offending union member and hisemployer.They have not been held valid as lawfulgrounds for discharge from employment.For the above reasons I find and conclude thatRespondent Joe Carroll violated Section 8(a)(3) and (1) ofthe Act.III.THE REMEDYHaving foundthat bothRespondents,theUnion andthe Employer,have engaged in unfairlabor practices, Ishall recommendthat eachcease and desist therefrom andtake certainaffirmativeaction designedto effectuate thepolicies ofthe Act.Inasmuch as I have foundthat theRespondent Unioncaused JoeCarroll todischargeunlawfully andto refuseto rehire, his employeesHerbertBass,Frank Miller, andLawrenceArthur,IshallrecommendthatsuchRespondentnotify Joe Carroll,inwriting,and furnish acopy to each of the employeesnamed in this paragraph,that it has withdrawn its objectionsto the employment ofthese three and accedes to their reinstatement by JoeCarroll.The Respondent Union shallmake each of thenamed employees,discriminatorily discharged,whole forany loss of pay sufferedbecause of the discriminationagainst them,by pay nent to them ofa sum of moneyequal to thateachwould have normallyearned fromMarch 6, 1967, when thediscrimination against themresulted in their lossofwork,until issuance of theabove-mentioned notification,lessnet earnings of eachemployee during said interval.Backpay shallbe computedin the mannerset forth inF.W.Woolworth Company,90NLRB 289, togetherwith interest at a rate of6 percentper annum asprovidedinIsisPlumbing& Heating Co.,138 NLRB 716.Havingfound thatRespondent Union restrained andcoerced HerbertBass,Frank Miller and Lawrence Arthurin the enjoyment of their Section7 rights under the Act inviolation of Section 8(b)(l)(A) by causingtheir discharge,and because of the serious nature and consequences ofsuch violation,destroyingas theydid fundamental rights ASSOCIATED MUSICIANS OF GREATER371guaranteed by said Section 7, persuasively implying fromthe evidence in this case the likelihood of other violationsof such rights,Ishall recommend a broad order againstthe Respondent Union proscribing not'only the violationscommitted and like violations,butalsoany otherinterferencewith such rights,except to the extent theymay be affected by an agreement made in accordance withSection8(a)(3)of the Act,asamended,requiringmembership in a labor organization as a condition ofemployment in the lawful manner.As to the violation of the Act by the Respondent JoeCarroll and the underlying purpose and pendency of hisunlawful conduct in discharging his employees Bass,Miller and Arthur as hereinbefore determined,and thedestructivecharacterof such action as to the saidemployee Section 7 rights; and in order to make effectivethe interdependent guarantees of Section 7, I shallrecommend that said Respondent Carroll cease and desistfrom infringing in any manner upon the rights guaranteedin said section.N.L.R.B.v.Express Publishing Company312 U.S. 426, 437;N.L.R.R.v.EntwistleMfg. Co.120F.2d 532, 536 (C.A. 4).Because of the unlawful discrimination by said JoeCarrollin discharging his said employees,I shall requirehim to reinstate them in jobs equivalent to those they heldprior to the discrimination against them;and I shall alsoimpose upon him the burden of making them whole forloss of earnings in the same amount and manner, withinterest,as hereinbefore provided in this remedy section ofthis Decision with respect to the Respondent Union.[Recommended Order omitted from publication.]